Name: Commission Regulation (EEC) No 3988/88 of 20 December 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/14 Official Journal of the European Communities 22. 12. 88 COMMISSION REGULATION (EEC) No 3988/88 of 20 December 1988 establishing unit values (or the determination of die customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, "Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . For the Commission COCKFIELD Vice-President (  ) OJ No L 154, 13 . 6. 1981 , p. 26 . 0 OJ No L 355, 17. 12. 1987, p. 19. 22. 12. 88 Official Journal of the European Communities No L 354/15 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 070410 10 ex 070410 90 0704 20 00 0704 90 10 ex 0704 90 90 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 18,66 53,48 10,09 146,68 23,89 24,64 44.76 32.77 114,33 811 2 329 439 6 389 1 040 1 063 1 931 1 427 4 980 147,08 429,50 81,08 1 177,88 191,47 194,92 355,63 263,20 918,14 38,71 111,07 20,97 304,62 49,66 50,89 92,23 68,06 237,45 130,48 379,72 71,69 1 041,37 169,66 171.59 312.60 232,69 811,74 3 098 9 248 1 746 25 362 4 134 4 055 7 362 5 667 19 769 14,41 41,53 7,84 113,91 18,55 19,14 34,82 25,45 88,79 28 738 81 943 15 470 224 723 36 712 37 482 68 116 50 215 175 168 43.65 125,37 23.66 343,82 56,01 57,16 103,74 76,82 268,01 12,49 34,74 , 6,55 95.28 15,47 17,15 31,19 21.29 74,27 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes 17,09 78,50 52,66 21,56 93,25 75,43 301,01 126,08 52,05 108,66 744 3 419 2 292 937 4 062 3 285 13 111 5 492 2 267 4 733 137,27 630,41 421,93 170,68 748,88 605,78 2 417,22 1 012,51 418,03 872,61 35,50 163,03 109,45 44,80 193,67 156.66 625,14 261,85 108,11 225.67 121,36 557,35 373,86 151,01 662,09 535,58 2 137,09  895,17 369,58 771,49 2 955 13 574 9 110 3 583 16 125 13 044 52 048 21 801 9 001 18 789 13,27 60,96 40,88 16,69 72,42 58,58 233,77 97,92 40,42 84,39 26189 120 274 80 £96 33 191 142 876 115 575 461 172 193 172 79 754 166 483 40,06 184,02 123,44 50,50 218,60 176,83 705,59 295,55 122,02 254,72 11,10 50,99 34,10 14,33 60.58 49,00 195,54 81,90 33,81 70.59 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 406,31 342,1 1 106,83 49,97 660,65 53,06 37,15 90,82 92,32 80,55 39,99 60,95 162,97 172,96 29,72 17 698 14 901 4 653 2176 28 685 2311 1 618 3 956 4.019 3 508 1 742 2 655 7 098 7 534 1 297 3 262,81 2 747,26 857,93 401,31 5 250,36 426,09 298,40 729,35 739,71 646,85 321,16 489,51 1 308,70 1 388,94 236,91 843,83 710,50 221,88 103,78 1 368,47 110,19 77,17 188,62 191,88 167,29 83,05 126,60 338,45 359,21 61,89 2 884,68 2 428,88 758,51 354,80 4 657,88 .376,71 263.82 644.83 655,44 571.88 283,94 432,78 1 157,03 1 227,98 209.89 70 256 59 155 18 473 8 641 110 953 9 174 6 425 15 704 15 972 13 928 6915 10 540 28 179 29 907 4 956 315.55 265,69 82,97 38,81 ' 510,76 41,20 28,85 70,53 71,67 62,55 31,06 47,34 126.56 134,32 23,08 622 497 524 138 163 682 76 565 1 022 231 81 293 ' 56 930 139 150 141 825 123 410 61 273 93 393 249 682 264 991 45 908 952.42 801,93 ' 250,43 117,14 1 542,93 124,37 87,10 212,90 216,41 188,81 93,74 142,89 382,01 405.43 69,88 263,95 222,24 69,40 32,46 437,30 34,46 24,13 59,00 59,79 52,32 25,98 39,60 105,86 112,36 19,22 No L 354/16 Official Journal of the European Communities 22. 12. 88 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 36,71 38,94 1 599 1 696 294,80 312,74 76,24 80,88 260,64 276,49 6 347 6 734 28,51 30,24 56 245 59 666 86,05 91,28 23,84 25,29 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) 50,88 39,67 71,31 143,21 39.63 165,67 38,16 56.64 122,66 13,01 ' 51,35 122,78 61,28 71,87 2 216 1 728 3 113 6 238 1 726 7 216 1 662 2 467 5 342 565 2 236 5 348 2 669 3 130 408.61 318.62 568,29 1 150,03 318,28 1 330,38 306,44 454,89 984,98 103,78 412,35 986,01 492.16 577.17 105,67 82,40 148,47 297,42 82,31 344,06 79,25 117,64 254,73 26,98 106,64 255,00 127,28 149,27 361,25 281,70 503,48 1 016,75 281,39 1 176,20 270,93 402,17 870,83 91,95 364,56 871,74 435,12 510,28 « 8 798 6 860 11 890 24 763 6 853 28 646 6 598 9 795 21 209 2192 8 879 21 231 10 597 12 428 39,51 30,81 55,37 111,22 30,78 128,66 29,63 43,99 95,26 10,05 39,87 95,35 47,59 55,81 77 957 60 789 110 122 219 410 60 724 253 818 58 465 86 787 187 921 20 118 78 671 188 117 93 898 110 117 119,27 93,00 167,62 335,70 92,90 388,34 89,45 132,78 287,52 30,42 120,36 287,82 143,66 168,48 33,05 25,77 46,11 93,03 25,74 107,62 24,79 36,79 79.68 8,53 33,35 79,76 39,81 46.69 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 e* 0810 90 90 ex 0810 90 90 Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 239,14 142,63 199,95 331,51 276,78 482,83 356,35 139,80 76,25 15t,51 354,34 10 416 6 212 8 709 14 440 12 056 21 031 15 522 6 089 ' 3 321 6 861 15 434 1 920,41 1 145,40 1 605,71 2 662,17 2 222,62 3 877,28 2 861,56 1 122,66 612,35 1 264,86 2 845,46 496,66 296,22 415,27 688,49 574,82 1 002,75 740,06 290,34 158,36 327,12 735,89 1 697,85 1 012,65 1 419,63 2 353,65 1 965,04 3 427,94 2 529,93 992,56 541,38 1 118,28 2 515,70 41 351 24 663 34 574 57 323 47 858 83 487 61 616 24 173 13 185 27 235 61 269 185,72 110,77 155,29 257,46 214,95 374,97 276,74 108,57 59,22 122,32 275,19 366 387 218 526 306 347 507 904 424 045 739 729 545 946 214188 116 828 241 318 542 874 560,57 334,34 468,71 777,09 648,79 1 131,79 835,30 327,71 178,74 369,21 830,60 155.35 92,65 129,89 215.36 179,80 313,65 231,49 90,81 49,53 102,32 230,18